FINAL OFFICE ACTION
This Final office action addresses U.S. Application No. 17/347,190, which is a reissue application of U.S. Application No. 12/032,375 (hereinafter the “375 Application"), entitled METHOD AND SYSTEM FOR DETERMINING OPTIMAL EXPOSURE OF STRUCTURED LIGHT BASED 3D CAMERA, which issued as U.S. Patent No. 7,957,639 (hereinafter the “‘639 Patent").
The status of the claims is as follows:
Claims 8-33 are pending and examined herein.
Claims 8-33 are rejected.

I. STATUS OF CLAIMS
Applicant filed an amendment on November 15, 2022 (hereinafter the "2022 Amendment") to the non-final Office action mailed June 29, 2022 (hereinafter the “2022 NF Action”).  In the 2022 Amendment, Patent Claims 1-7 were cancelled and new claims 8-33 were added.  However, no amendments to claims 8-33 were made with respect to their presentation in the preliminary amendment filed June 14, 2021.
Therefore, claims 8-33 are pending and will be examined herein.

II. PRIORITY
Examiners acknowledge the Applicant’s claim that present application is a reissue application of the 375 Application, now the 639 Patent.  Examiners also recognize that the present reissue application is filed as a continuation reissue application of U.S. reissue application No. 16/121,341, filed, September 4, 2018 (hereinafter the “341 Parent Reissue Application”), now U.S. Patent No. RE48,595 (hereinafter the “RE48595 Patent”), which is also a reissue of the 375 Application.  Examiners also acknowledge the claim of foreign priority to KR10-2008-0007228, filed January 23, 2008.

III. OBJECTION TO AMENDMENTS
37 C.F.R. §1.173   Reissue specification, drawings, and amendments (in part)
(b) Making amendments in a reissue application. An amendment in a reissue application is made either by physically incorporating the changes into the specification when the application is filed, or by a separate amendment paper. If amendment is made by incorporation, markings pursuant to paragraph (d) of this section must be used. If amendment is made by an amendment paper, the paper must direct that specified changes be made, as follows:
(1) Specification other than the claims. Changes to the specification, other than to the claims, must be made by submission of the entire text of an added or rewritten paragraph, including markings pursuant to paragraph (d) of this section, except that an entire paragraph may be deleted by a statement deleting the paragraph without presentation of the text of the paragraph. The precise point in the specification must be identified where any added or rewritten paragraph is located. This paragraph applies whether the amendment is submitted on paper or compact disc (see §§ 1.52(e)(1)  and 1.821(c), but not for discs submitted under § 1.821(e) ).
(2) Claims. An amendment paper must include the entire text of each claim being changed by such amendment paper and of each claim being added by such amendment paper. For any claim changed by the amendment paper, a parenthetical expression "amended," "twice amended," etc., should follow the claim number. Each changed patent claim and each added claim must include markings pursuant to paragraph (d) of this section, except that a patent claim or added claim should be canceled by a statement canceling the claim without presentation of the text of the claim.
(d) Changes shown by markings. Any changes relative to the patent being reissued which are made to the specification, including the claims, upon filing, or by an amendment paper in the reissue application, must include the following markings:
(1) The matter to be omitted by reissue must be enclosed in brackets; and
(2) The matter to be added by reissue must be underlined, except for amendments submitted on compact discs (§§ 1.96  and 1.821(c) ). Matter added by reissue on compact discs must be preceded with "U" and end with "/U" to properly identify the material being added.
(g) Amendments made relative to the patent. All amendments must be made relative to the patent specification, including the claims, and drawings, which are in effect as of the date of filing of the reissue application.

The amendments to the specification provided in the proposed preliminary amendment filed June 14, 2021 remain objected to because the amendments are in improper format.  The cross-referencing provided in the proposed preliminary amendment to the specification is new with respect to the 639 Patent and thus the entire inserted cross-reference section, title and text, should be fully underlined.  No new matter should be added.

IV. REISSUE OATH/DECLARATION
37 C.F.R. §1.175 Reissue oath or declaration (in part).
(a)    The inventor’s oath or declaration for a reissue application, in addition to complying with the requirements of § 1.63, § 1.64, or § 1.67, must also specifically identify at least one error pursuant to 35 U.S.C. 251 being relied upon as the basis for reissue and state that the applicant believes the original patent to be wholly or partly inoperative or invalid by reason of a defective specification or drawing, or by reason of the patentee claiming more or less than the patentee had the right to claim in the patent.
(b)    If the reissue application seeks to enlarge the scope of the claims of the patent (a basis for the reissue is the patentee claiming less than the patentee had the right to claim in the patent), the inventor's oath or declaration for a reissue application must identify a claim that the application seeks to broaden. A claim is a broadened claim if the claim is broadened in any respect.

The reissue declaration filed June 14, 2021 (hereinafter the "2021 Reissue Declaration”) filed along with this reissue application is acknowledged but remains objected to herein.  While Examiners note the 2021 Reissue Declaration is the reissue declaration from the 341 Parent Reissue Application and is sufficient to get a filing date for the present reissue application, Examiners do not find that the error statement provided therein is applicable to the present reissue application.  Furthermore, the 2021 Reissue Declaration filed with this application is defective because the error which is relied upon to support the reissue application is not an error upon which a reissue can be based.1  Accordingly, Applicant is required to provide a new reissue declaration that specifies a proper error on which to base this reissue application.  

V. REJECTIONS UNDER 35 U.S.C. §251
The following is a quotation of 35 U.S.C. §251:
Whenever any patent is, through error without any deceptive intention, deemed wholly or partly inoperative or invalid, by reason of a defective specification or drawing, or by reason of the patentee claiming more or less than he had a right to claim in the patent, the Director shall, on the surrender of such patent and the payment of the fee required by law, reissue the patent for the invention disclosed in the original patent, and in accordance with a new and amended application, for the unexpired part of the term of the original patent. No new matter shall be introduced into the application for reissue.
	
A. Rejections Based on Defective Reissue Declaration
Claims 8-33 and this reissue application as a whole are rejected as being based upon a defective reissue declaration under 35 U.S.C. §251. See 37 C.F.R. §1.175. The nature of the defects in the 2021 Reissue Declaration is set forth in the discussion above.

B. Rejections Based on Improper Error Being Corrected
	Claims 8-33 and this application as a whole are rejected under 35 U.S.C. §251 for attempting to correct an improper error in reissue.  A reissue applicant’s failure to timely file a continuing or divisional application is not considered to be error causing a patent granted on the elected claims to be partially inoperative by reason of claiming less than the applicant had a right to claim.  See MPEP §1412.01(I).  Accordingly, this is not correctable by reissue of the original patent under 35 U.S.C. §251.
Below are the Examiners findings of fact relative to this issue:
03/23/2010	During prosecution of the original application, i.e., the 375 Application, on March 23, 2010, Applicant was given a restriction as follows:
I. Claims 1-7 are drawn on a method for determining an optimal exposure of a structured light based three dimensional (3D) camera system indicating a projecting means; an image capturing means; and a processing means [Class 396, subclass 213].
Il. Claims 8-10 are drawn on a system for determining an optimal exposure of a structured light based three dimensional (3D) camera system, comprising: a projecting means; an image capturing means; and a processing means [Class 396, subclass 234].
Ill. Claim 11 is drawn on a method of generating a characteristic curve of a structured light based three dimensional (3D) camera system indicating a projecting means; an image capturing means; and a processing means [Class 396, subclass 213].

04/20/2010	Applicant elected Group I, method claims 1-7, “without traverse.”
10/25/2010	Applicant filed an amendment to further limit method claims 1-7.
06/07/2011	The 375 Application issued as the 639 Patent.  
***no continuation or divisional non-provisional application was filed to cover Groups II or III before the issuance of the 639 Patent.
05/14/2021	Applicant filed the present reissue application.
	Following a careful review of claims 8-33 in this reissue applications, Examiners find that all these claims are apparatus/system claims.  Being apparatus/system claims, Examiners find they would fall under Group II of the restriction during prosecution of the 375 Application.  Furthermore, Examiners specifically finds that at least claim 9 in this reissue application reads on non-elected claim 8 in the 375 Application.  Thus, Examiners find that all the pending and examined claims 8-33 herein are directed to the non-elected invention from the 375 Application.  Examiners further find that Applicant did not traverse the restriction requirement and further failed to file any divisional application covering this non-elected invention during the prosecution of the 375 Application.
As noted above, a reissue applicant’s failure to timely file a continuing or divisional application is not considered to be error causing a patent granted on the elected claims to be partially inoperative.  Accordingly, Applicant’s presentation of claims 8-33, directed to Invention II, in this reissue is not correctable by this reissue application.

C. Rejections Based on Improper Broadening
	Claims 8-33 are rejected under 35 U.S.C. §251 as being broadened in a reissue application filed outside the two year statutory period.  A claim is broader in scope than the original claims if it contains within its scope any conceivable product or process which would not have infringed the original patent.  A claim is broadened if it is broader in any one respect even though it may be narrower in other respects.
Examiners first find that the 639 Patent issued on June 7, 2011.  Furthermore, the 341 Parent Reissue Application, of which this application is a continuation reissue application, was filed September 4, 2018, which is outside the two year period following the issuance of the 639 Patent.  Accordingly, Applicant is not permitted to broaden the claims in this reissue.
Regarding claims 8-33 herein, Examiners find that they are apparatus/system claims, whereas the Patent Claims of the 639 Patent are method claims.  The addition of process claims as a new category of invention to be claimed in the patent is generally considered as being a broadening of the invention. See Ex parte Wikdahl, 10 USPQ2d 1546, 1549 (Bd. Pat. App. & Inter. 1989).  Accordingly, based on the category of claims, Examiners find that claims 8-33 in this reissue application are broadening over the method Patent Claims of the 639 Patent.
Furthermore, Examiners note that a claim which covers something that the original claims do not is a broadened claim.  See MPEP 1412.03(I).  A claim would be considered a broadening claim if the patent owner would be able to sue any party for infringement who previously could not have been sued for infringement.  See Id.  Thus, where the original patent claims only the process, and the reissue application newly adds product claims, the scope of the claims has been broadened because a party could not necessarily be sued for infringement of the product based on the claims of the original patent.  See Id.  Regarding this reissue application, Examiners find that claims 8-33 herein are apparatus claims, which are directed to the structures of the apparatus/system which must be possessed for infringement.  The Patent Claims of the 639 Patent are method claims which are directed to specific steps that must be performed for infringement.  Thus, claims 8-33 herein would cover possession of a specific apparatus/system which is not required in the method Patent Claims of the 639 Patent.  Furthermore, claims 8-33 do not require any action or steps which are specifically required by the Patent Claims of the 639 Patent.  Accordingly, Examiners find that claims 8-33 herein and the Patent Claims of the 639 Patent cover different inventions and thus presentation of claims 8-33 herein is broadening over the Patent Claims.

VI. CLAIM REJECTIONS – 35 U.S.C. §112
The following is a quotation of pre-AIA  35 U.S.C. 112 (2nd ¶):

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Indefiniteness Rejections of Claims 8-33
Claims 8-33 are rejected under pre-AIA  35 U.S.C. 112 (2nd ¶) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. §112, the applicant), regards as the invention.
Regarding claims 8-23, Examiners find that the preamble of these claims recites a generic “system” which comprises a few components, and then later recites the “wherein the system is configured to” perform various functions.  However, Examiners find that the claims do not specify the structures that are capable of performing the recited functions related to the configuration of the system.  Therefore, a person having ordinary skill in the art would not be reasonably able to determine the structure for this wherein clause, i.e., what is this configuration.  In other words, Examiners do not find this language is clear as to how this limitation will limit the structural components of the system because this system comprises several other components and it is not clear which component or components to which this wherein clause refers.
Regarding claims 24-28 and claims 29-33, Examiners find these claims similarly have this wherein clause and thus find these claims are indefinite for the same reasons as for claims 8-23.

VII. CLAIM INTERPRETATION
During examination, claims are given the broadest reasonable interpretation consistent with the specification and limitations in the specification are not read into the claims. See MPEP §2111, MPEP §2111.01 and In re Yamamoto et al., 222 USPQ 934 (Fed. Cir. 1984).  Under a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. See MPEP §2111.01(I).  It is further noted it is improper to import claim limitations from the specification, i.e., a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment. See MPEP §2111.01(II).  Therefore, unless one of the exceptions applies below, Examiners will interpret the limitations of the pending and examined claims using the broadest reasonable interpretation.

A.	Lexicographic Definitions
A first exception to the prohibition of reading limitations from the specification into the claims is when the Applicant for patent has provided a lexicographic definition for the term. See MPEP §2111.01(IV).  Following an independent review of the claims in view of the specification herein, Examiners find that Patent Owner has provided the following lexicographic definitions related to claim terms with reasonable clarity, deliberateness and precision:
exposure – an amount of light used when a camera captures an image (See 639 Patent col. 4, lines 58-59)
iris – metal plates disposed at the camera lens that are opened and closed to control the amount of incoming light (See 639 Patent col. 4, lines 61-62)
SNR – ratio of brightness of an image obtained from a non-projected reference scene and brightness of an image obtained from a projected pattern (See 639 Patent col. 5, lines 49-51)
ΔI - denotes difference between brightness of an image captured from a non-projected reference scene and brightness of an image captured from a projected pattern (See 639 Patent col. 5, lines 51-54)

B.	Claim Interpretation Under 35 U.S.C. §112(6th ¶)
A second exception to the prohibition of reading limitations from the specification into the claims is when the claimed feature is written as a means-plus-function or a step-plus-function.  See 35 U.S.C. §112(6th ¶) and MPEP §2181-2183.  As noted in MPEP §2181, a three prong test is used to determine the scope of a means-plus-function or step-plus-function limitation in a claim:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function
(B) 	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"
(C) 	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.

Examiners find herein that claims 8-33 include one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. §112 (6th ¶) because the claim limitations uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Each such limitation will be discussed in turn as follows:

B1.	FL #1: “projecting means…” (Claims 8-20, 22, 23)
A first means-plus-function phrase is recited in claim 8 (and included in each of dependent claims 9-20, 22 and 23), which recites “a projecting means…” or hereinafter FL #1.  Examiners determine herein that FL #1 meets the three prong test and thus will be interpreted as a means-plus-function limitation under 35 U.S.C. §112(6th ¶).
The Examiners find that FL #1 in claim 8 recites: 
a projecting means for illuminating a predetermined pattern on a target object….

(B1)(a)	3-Prong Analysis: Prong (A)
FL #1 meets invocation prong (A) because "means for" language is recited and thus the presumption is raised that this phrase is intended to invoke interpretation under 35 U.S.C. §112 (6th ¶).  Furthermore, the “projecting” adjective merely further describes the function without adding any definite structures.  Accordingly, Examiners conclude that FL #1 meets invocation Prong (A).
(B1)(b)	3-Prong Analysis: Prong (B)
FL #1 meets invocation prong (B) because it recites the function to project and for “illuminating a predetermined pattern on a target”
(B1)(c)	3-Prong Analysis: Prong (C)
FL #1 meets invocation prong (C) because FL #1 does not recite sufficient structure for performing the claimed function.  Based upon a review of claims 8-20, 22 and 23, particularly claim 8 itself, the Examiners find that FL #1 recites very little structure, if any, for performing the function as set forth of FL #1.
In view of the Examiners findings above that FL #1 meets invocation prongs (A)-(C), the Examiners conclude FL #1 invokes interpretation under 35 U.S.C. §112 (6th ¶).
(B1)(d)	Corresponding Structure
After a claimed phrase has been shown to invoke 35 U.S.C. §112 (6th ¶), as found above, the next step is to determine the corresponding structure or material as described in the specification for performing the recited function.  See MPEP §2181(II).
Based upon a review of the specification of the 639 Patent, the Examiners find that the closest corresponding structure for the FL #1 is a typical projector that uses a code pattern (See 639 Patent col. 5, lines 35-36).
In view of these findings, pursuant to 35 U.S.C. §112 (6th ¶), FL #1 in claims 8-20, 22 and 23 will be limited to the corresponding structures discussed above, specifically the typical projector that uses a code pattern as discussed above and equivalents thereof.
If applicant does not intend to have this limitation interpreted under 35 U.S.C. §112 (6th ¶) applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. §112 (6th ¶) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. §112 (6th ¶).

B2.	FL #2: “image capturing means…” (Claims 8-21, 23)
A further means-plus-function phrase is recited in claim 8 (and included in each of dependent claims 9-21 and 23), which recites “an image capturing means…” or hereinafter FL #2.  Examiners determine herein that FL #2 meets the three prong test and thus will be interpreted as a means-plus-function limitation under 35 U.S.C. §112(6th ¶).
The Examiners find that FL #2 in claim 8 recites: 
an image capturing means for capturing an image of the target object with the pattern projected thereon….

(B2)(a)	3-Prong Analysis: Prong (A)
FL #2 meets invocation prong (A) because "means for" language is recited and thus the presumption is raised that this phrase is intended to invoke interpretation under 35 U.S.C. §112 (6th ¶).  Furthermore, the “image capturing” adjective merely further describes the function without adding any definite structures.  Accordingly, Examiners conclude that FL #2 meets invocation Prong (A).
(B2)(b)	3-Prong Analysis: Prong (B)
FL #2 meets invocation prong (B) because it recites the function to capture an image and for “capturing an image of the target object with the pattern projected thereon.”
(B2)(c)	3-Prong Analysis: Prong (C)
FL #2 meets invocation prong (C) because FL #2 does not recite sufficient structure for performing the claimed function.  Based upon a review of claims 8-21 and 23, particularly claim 8 itself, the Examiners find that FL #2 recites very little structure, if any, for performing the function as set forth of FL #2.
In view of the Examiners findings above that FL #2 meets invocation prongs (A)-(C), the Examiners conclude FL #2 invokes interpretation under 35 U.S.C. §112 (6th ¶).
(B2)(d)	Corresponding Structure
After a claimed phrase has been shown to invoke 35 U.S.C. §112 (6th ¶), as found above, the next step is to determine the corresponding structure or material as described in the specification for performing the recited function.  See MPEP §2181(II).
Based upon a review of the specification of the 639 Patent, the Examiners find that the closest corresponding structure for the FL #2 is a camera (See 639 Patent col. 5, line 37).
In view of these findings, pursuant to 35 U.S.C. §112 (6th ¶), FL #2 in claims 8-21 and 23 will be limited to the corresponding structures discussed above, specifically a camera and equivalents thereof.
If applicant does not intend to have this limitation interpreted under 35 U.S.C. §112 (6th ¶) applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. §112 (6th ¶) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. §112 (6th ¶).

B3.	FL #3: “processing means…” (Claims 8-23)
A further means-plus-function phrase is recited in claim 8 (and included in each of dependent claims 9-23), which recites “a processing means…” or hereinafter FL #3.  Examiners determine herein that FL #3 meets the three prong test and thus will be interpreted as a means-plus-function limitation under 35 U.S.C. §112(6th ¶).
The Examiners find that FL #3 in claim 8 recites: 
a processing means for reconstructing 3D data based on the captured image….

(B3)(a)	3-Prong Analysis: Prong (A)
FL #3 meets invocation prong (A) because "means for" language is recited and thus the presumption is raised that this phrase is intended to invoke interpretation under 35 U.S.C. §112 (6th ¶).  Furthermore, the “processing” adjective merely further describes the function without adding any definite structures.  Accordingly, Examiners conclude that FL #3 meets invocation Prong (A).
(B3)(b)	3-Prong Analysis: Prong (B)
FL #3 meets invocation prong (B) because it recites the function to process and for “reconstructing 3D data based on the captured image”
(B3)(c)	3-Prong Analysis: Prong (C)
FL #3 meets invocation prong (C) because FL #3 does not recite sufficient structure for performing the claimed function.  Based upon a review of claims 8-23, particularly claim 8 itself, the Examiners find that FL #3 recites very little structure, if any, for performing the function as set forth of FL #3.
In view of the Examiners findings above that FL #3 meets invocation prongs (A)-(C), the Examiners conclude FL #3 invokes interpretation under 35 U.S.C. §112 (6th ¶).
(B3)(d)	Corresponding Structure
After a claimed phrase has been shown to invoke 35 U.S.C. §112 (6th ¶), as found above, the next step is to determine the corresponding structure or material as described in the specification for performing the recited function.  See MPEP §2181(II).
Based upon a review of the specification of the 639 Patent, the Examiners find that the closest corresponding hardware structure for the FL #3 is a computer (See 639 Patent col. 5, lines 35-36).  However, Examiners find that a computer itself is not sufficient corresponding structures for perform the function of reconstructing 3D data based on the captured image.  A generic computer would not readily perform the recited function.  Rather Examiners find that software would be required to reconstruct such 3D data.  However, no part of the specification of the 639 Patent discloses or discusses any such software or other programming.  Nevertheless, Applicant has explicitly argued that the reconstructing 3D data based on captured images “was known by persons of ordinary skill in the art.”  See amendment filed in 341 Parent Reissue Application pages 13-14.  Furthermore, Applicant has disclaimed the scope of FL #3.  See Id.
In view of these findings, pursuant to 35 U.S.C. §112 (6th ¶), FL #3 in claims 8-23 is disclaimed and does not affect the scope of the claim.

B4.	FL #4: “projecting means…” (Claims 24, 25, 27-30, 32 and 33)
A further means-plus-function phrase is recited in claim 24 (and included in each of dependent claims 25, 27-30, 32 and 33), which recites “a projecting means…” or hereinafter FL #4.  Examiners determine herein that FL #4 meets the three prong test and thus will be interpreted as a means-plus-function limitation under 35 U.S.C. §112(6th ¶).
The Examiners find that FL #4 in claims 24 and 29 recites: 
a projecting means of a structured light based 3D camera system configured to project a predetermined pattern on a target object….

(B4)(a)	3-Prong Analysis: Prong (A)
FL #4 meets invocation prong (A) because "means for" language is recited and thus the presumption is raised that this phrase is intended to invoke interpretation under 35 U.S.C. §112 (6th ¶).  Furthermore, the “projecting” adjective merely further describes the function without adding any definite structures.  Accordingly, Examiners conclude that FL #4 meets invocation Prong (A).
(B4)(b)	3-Prong Analysis: Prong (B)
FL #4 meets invocation prong (B) because it recites the function to project and “to project a predetermined pattern on a target object”
(B4)(c)	3-Prong Analysis: Prong (C)
FL #4 meets invocation prong (C) because FL #4 does not recite sufficient structure for performing the claimed function.  Based upon a review of claims 24, 25, 27-30, 32 and 33, particularly claims 24 and 29 themselves, the Examiners find that FL #4 recites very little structure, if any, for performing the function as set forth of FL #4.
In view of the Examiners findings above that FL #4 meets invocation prongs (A)-(C), the Examiners conclude FL #4 invokes interpretation under 35 U.S.C. §112 (6th ¶).
(B4)(d)	Corresponding Structure
After a claimed phrase has been shown to invoke 35 U.S.C. §112 (6th ¶), as found above, the next step is to determine the corresponding structure or material as described in the specification for performing the recited function.  See MPEP §2181(II).
Based upon a review of the specification of the 639 Patent, the Examiners find that the closest corresponding structure for FL #4 is a typical projector that uses a code pattern (See 639 Patent col. 5, lines 35-36).
In view of these findings, pursuant to 35 U.S.C. §112 (6th ¶), FL #4 in claims 24, 25, 27-30, 32 and 33 will be limited to the corresponding structures discussed above, specifically the typical projector that uses a code pattern as discussed above and equivalents thereof.
If applicant does not intend to have this limitation interpreted under 35 U.S.C. §112 (6th ¶) applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. §112 (6th ¶) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. §112 (6th ¶).

B5.	FL #5: “image capturing means…” (Claims 24-26 and 28-31 and 33)
A further means-plus-function phrase is recited in claims 24 and 29 (and included in each of dependent claims 25, 26, 28, 30, 31 and 33), which recites “an image capturing means…” or hereinafter FL #5.  Examiners determine herein that FL #5 meets the three prong test and thus will be interpreted as a means-plus-function limitation under 35 U.S.C. §112(6th ¶).
The Examiners find that FL #5 in claims 24 and 29 recites: 
an image capturing means of the structured light based three dimensional (3D) camera system configured to obtain a first image of the target object without the predetermined pattern projected thereon, the first image including a first pixel and a second pixel, the image capturing means configured to obtain a second image of the target object with the predetermined pattern projected thereon, the second image including a third pixel corresponding to the first pixel of the first image and a fourth pixel corresponding to the second pixel of the first image….

(B5)(a)	3-Prong Analysis: Prong (A)
FL #5 meets invocation prong (A) because "means for" language is recited and thus the presumption is raised that this phrase is intended to invoke interpretation under 35 U.S.C. §112 (6th ¶).  Furthermore, the “image capturing” adjective merely further describes the function without adding any definite structures.  Accordingly, Examiners conclude that FL #5 meets invocation Prong (A).
(B5)(b)	3-Prong Analysis: Prong (B)
FL #5 meets invocation prong (B) because it recites the function to capture an image and for “to obtain a first image of the target object without the predetermined pattern projected thereon, the first image including a first pixel and a second pixel, the image capturing means configured to obtain a second image of the target object with the predetermined pattern projected thereon, the second image including a third pixel corresponding to the first pixel of the first image and a fourth pixel corresponding to the second pixel of the first image, the structured light based 3D camera system including a processing means for reconstructing 3D data based on the first and second images.”
(B5)(c)	3-Prong Analysis: Prong (C)
FL #5 meets invocation prong (C) because FL #5 does not recite sufficient structure for performing the claimed function.  Based upon a review of claims 24-26, 28-31 and 33, particularly claims 24 and 29 themselves, the Examiners find that FL #5 recites very little structure, if any, for performing the function as set forth of FL #5.
In view of the Examiners findings above that FL #5 meets invocation prongs (A)-(C), the Examiners conclude FL #5 invokes interpretation under 35 U.S.C. §112 (6th ¶).
(B5)(d)	Corresponding Structure
After a claimed phrase has been shown to invoke 35 U.S.C. §112 (6th ¶), as found above, the next step is to determine the corresponding structure or material as described in the specification for performing the recited function.  See MPEP §2181(II).
Based upon a review of the specification of the 639 Patent, the Examiners find that the closest corresponding structure for the FL #5 is a camera (See 639 Patent col. 5, line 37).
In view of these findings, pursuant to 35 U.S.C. §112 (6th ¶), FL #5 in claims 24-26, 28-31 and 33 will be limited to the corresponding structures discussed above, specifically a camera and equivalents thereof.
If applicant does not intend to have this limitation interpreted under 35 U.S.C. §112 (6th ¶) applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. §112 (6th ¶) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. §112 (6th ¶).

B6.	FL #6: “processing means…” (Claims 24-33)
A further means-plus-function phrase is recited in claim 24 (and included in each of dependent claims 25-28 and 30-33), which recites “a processing means…” or hereinafter FL #6.  Examiners determine herein that FL #6 meets the three prong test and thus will be interpreted as a means-plus-function limitation under 35 U.S.C. §112(6th ¶).
The Examiners find that FL #6 in claims 24 and 29 recites: 
a processing means for reconstructing 3D data based on the first and second images….

(B6)(a)	3-Prong Analysis: Prong (A)
FL #6 meets invocation prong (A) because "means for" language is recited and thus the presumption is raised that this phrase is intended to invoke interpretation under 35 U.S.C. §112 (6th ¶).  Furthermore, the “processing” adjective merely further describes the function without adding any definite structures.  Accordingly, Examiners conclude that FL #6 meets invocation Prong (A).
(B6)(b)	3-Prong Analysis: Prong (B)
FL #6 meets invocation prong (B) because it recites the function to process and for “reconstructing 3D data based on the first and second images”
(B6)(c)	3-Prong Analysis: Prong (C)
FL #6 meets invocation prong (C) because FL #6 does not recite sufficient structure for performing the claimed function.  Based upon a review of claims 24-33, particularly claims 24 and 29 themselves, the Examiners find that FL #6 recites very little structure, if any, for performing the function as set forth of FL #6.
In view of the Examiners findings above that FL #6 meets invocation prongs (A)-(C), the Examiners conclude FL #6 invokes interpretation under 35 U.S.C. §112 (6th ¶).
(B6)(d)	Corresponding Structure
After a claimed phrase has been shown to invoke 35 U.S.C. §112 (6th ¶), as found above, the next step is to determine the corresponding structure or material as described in the specification for performing the recited function.  See MPEP §2181(II).
Based upon a review of the specification of the 639 Patent, the Examiners find that the closest corresponding hardware structure for the FL #6 is a computer (See 639 Patent col. 5, lines 35-36).  However, Examiners find that a computer itself is not sufficient corresponding structures for perform the function of reconstructing 3D data based on the captured image.  A generic computer would not readily perform the recited function.  Rather Examiners find that software would be required to reconstruct such 3D data.  However, no part of the specification of the 639 Patent discloses or discusses any such software or other programming.  Nevertheless, Applicant has explicitly argued that the reconstructing 3D data based on captured images “was known by persons of ordinary skill in the art.”  See amendment filed in 341 Parent Reissue Application pages 13-14.  Furthermore, Applicant has disclaimed the scope of FL #6.  See Id.
In view of these findings, pursuant to 35 U.S.C. §112 (6th ¶), FL #6 in claims 24-33 is disclaimed and does not affect the scope of the claim.

C.	Conclusion of Claim Interpretation
In view of the forgoing, Examiners will interpret FL #1, FL #2, FL #4 and FL #5 under 35 U.S.C. §112 (6th ¶) as discussed above and further will apply the lexicographically defined phrases as discussed above.  Furthermore, Examiners recognize the disclaimer of FL #3 and FL #6.  Since the remaining limitations do not invoke interpretation under 35 U.S.C. §112 (6th ¶) and are not lexicographically defined, the remaining limitations will be interpreted applying the broadest reasonable interpretation.

VIII. ALLOWABLE SUBJECT MATTER
While all claims are rejected above under one or more grounds and are not rejected based on prior art, Examiners nevertheless decline to indicate allowable subject matter until the indefiniteness rejections are overcome.  See Honeywell International Inc. v. ITC, 68 USPQ2d 1023, 1030 (Fed. Cir. 2003) (“Because the claims are indefinite, the claims, by definition, cannot be construed.”). 

IX. EXAMINERS’ RESPONSES TO APPLICANT’S ARGUMENTS
Below are the Examiners’ response to Applicant’s arguments provided in the 2022 Amendment.  The responses are limited to only those objections and rejections provided in the 2022 NF Action and maintained herein.
Regarding the objections to the specification amendments, Applicant has not traversed this rejection or proposed any new amendment and thus the objection is maintained and Examiners find no response is necessary.
Regarding the objection to the 2021 Reissue Declaration and the rejection under 35 U.S.C. §251 based thereon, Examiners note the Applicant has not traversed either the objection or rejection and further has not filed a new reissue declaration and thus the objection and rejection are maintained herein and Examiners find no response is necessary.
Regarding rejection B (Rejections Based on Improper Error Being Corrected) on pages 6-8 of the 2022 NF Action, Applicant argues that the “present claims 8-33 align with Invention I and do not include subject matter that is being recapture” and that “it is improper to find that the present claims 8-33 are directed to the non-elected Invention II.”  See 2022 Amendment page 13.  Examiners disagree and do not find this argument persuasive.
First, Examiners find that such an argument is contrary to the restriction requirement provided during prosecution of the 375 Application as discussed above.  Invention I, the elected invention, was directed to a method, whereas Invention II, the non-elected invention, was directed to a system/apparatus.  Furthermore, claim 9 in this reissue application reads on non-elected claim 8 of the 375 Application.  Thus, Examiners conclude that the system/apparatus claims in this reissue application read precisely on Invention II not elected by Applicant (and without traverse) during prosecution of the 375 Application.
Second, Examiners find that Applicant in presenting system/apparatus claims 8-33 in this reissue application and providing these arguments amount to a traversal of the restriction requirement provided in the 375 Application.  Examiners note it is too late to traverse this restriction.  In response to the restriction requirement, Applicant elected the method claims of Invention I “without traverse.”  Furthermore, Applicant did not file any divisional applications of the 375 Application directed to the system/apparatus claims Invention II.  Thus, Examiners find that Applicant has given up this subject matter, i.e., the system/apparatus of Invention II, and has waived any arguments to the contrary.  Accordingly, this presentation in this reissue application is improper.
Regarding rejection C (Rejections Based on Improper Broadening) on pages 8-9 of the 2022 NF Action, Applicant argues that the “the pending apparatus claims are not broadening with respect to the claims of RE48,595.”  See 2022 Amendment page 14.  Examiners disagree and do not find this argument persuasive.
Examiners first note the comparison of the present claims to those of RE48595 is misplaced.  This reissue application is a reissue of the 639 Patent, not the RE48595 Patent.  Thus, the consideration of broadening that is precluded under 35 U.S.C. §251 is with respect to the claims of the “original patent,” i.e., the 639 Patent.  See MPEP §1412.03.
Second, Examiners note that providing claims directed to a new statutory class of invention is generally broadening.  See MPEP §1412.03(III).  For example, the original Patent Claims 1-7 of the 639 Patent are directed to a method whereas claims 8-33 in this reissue application are directed to apparatus claims.
Furthermore, Examiners find that Applicant’s argument ignores the plain language of the claims.  For example, original Patent Claim 1 of the 639 Patent requires two positive method steps to be performed, i.e., “obtaining an image of a target” with and without a predetermined pattern and further “determining automatically an optimal exposure level…”  However, the system/apparatus claims, i.e., claims 8-33, of this reissue application do not require such positive steps, rather they merely require a system “configured to” perform these steps.  No performance is required.  As noted above, a claim would be considered a broadening claim if the patent owner would be able to sue any party for infringement who previously could not have been sued for infringement.  In this reissue application, Examiners find Applicant would be able to sue an infringer for possessing the system/apparatus of claims 8-33 when not operating the system/apparatus and thus would not be infringing of the original patent claims, i.e., method Patent Claims 1-7 of the 639 Patent.
Applicant also argues that the “functions of the method steps required by claim 1… are again explicitly recited in pending claim 1 here.”  See 2022 Amendment pages 13-14.  Examiners again assume here that Applicant is referring to original Patent Claim 1 of the 639 Patent with reference to claim 8 in this reissue application.  Also, Examiners note the context of these “functions.”  As recited in original Patent Claim 1 of the 639 Patent, there are explicit method steps that must be performed, not any generalized functions, whereas in claim 8 of this reissue application, the functions are no more than a configuration of the system.  Thus, while these claims have some parallel generalized functions, the scope of the claims encompassing these functions are quite distinct, i.e., performing steps as opposed to apparatus configurations.  Since the system/apparatus claims 8-33 of this reissue application do not require performing these steps, these system/apparatus claims are broader than the original Patent Claims of the 639 Patent.   
Regarding the claim interpretation where Examiners invoked interpretation of the claims under 35 U.S.C. §112(6th ¶), Applicant states that it “acknowledges the Examiner’s interpretation and asserts that the claims are not indefinite as the specification provides structural support for each of the claim features.”  Examiners do not understand this argument as no rejection of indefiniteness was made in the 2022 NF Action based on the claims invoking interpretation under 35 U.S.C. §112(6th ¶).  Examiners do note that Applicant has not traversed the Examiners’ claim interpretation.
Finally, Examiners find that Applicant has not specifically traversed the indefiniteness rejection under 35 U.S.C. §112(2nd ¶) in the manner as required by 37 C.F.R. §1.111(b).  Accordingly, Examiners find no response is necessary and this rejection is maintained.

X. PRIOR OR CONCURRENT PROCEEDINGS
Applicant is reminded of the obligation apprise the Office of any prior or concurrent proceedings in which the 639 Patent is or was involved, such as interferences or trials before the Patent Trial and Appeal Board, reissues, reexaminations, or litigations and the results of such proceedings.

XI. INFORMATION MATERIAL TO PATENTABILITY
Applicant is further reminded of the continuing obligation under 37 C.F.R. §1.56 to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application.

XII. CONCLUSION
Claims 8-33 are pending and examined.
Claims 8-33 are rejected.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. §1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 C.F.R. §1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record which is considered pertinent to Applicant’s disclosure is listed on the document titled ‘Notice of Reference Cited’ (“PTO-892”).  Unless expressly noted otherwise by the Examiners, all documents listed on the PTO-892 are cited in their entirety.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to KENNETH WHITTINGTON whose telephone number is (571) 272-2264.  The Examiner can normally be reached on 8:30am - 5:00pm, Monday - Friday.  

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Andrew J. Fischer, SPE Art Unit 3992, can be reached at (571) 272-6779.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.

/KENNETH WHITTINGTON/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
















Conferees:

/DEANDRA M HUGHES/Reexamination Specialist, Art Unit 3992                                                                                                                                                                                                        
/ANDREW J. FISCHER/Supervisory Patent Examiner, Art Unit 3992                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Note rejections provided in Parts V.B and V.C which reject the newly added claims on the basis of not correcting a proper error in this reissue for failure to filed a divisional application and/or on the basis of improper broadening of the patented claims.